Notice of Pre-AIA  or AIA  Status
Claim Objections
Claim 7 is objected to because of the following informalities:  depends on canceled claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coustaud (20200105070) hereinafter, Coustaud in view of Hotelling et al (2006/0026535) hereinafter, Hotelling. 


In regards to claim 1, Coustaud teaches a computer-implemented method (abstract), comprising: generating, within a unified three-dimensional (3D) coordinate space [0027-0034] (fig. 2 200)): (Examiner notes CIP but Examiner was unable to find “slate” in the parent)
(i) a virtual 3D medical model positioned [0037] according to a current model pose, the current model pose representing a position and orientation of the virtual 3D medical model in the unified 3D coordinate space [0045-0048]; and
(ii) at least one a virtual 3D hand representation (fig. 6 220) (fig. 8 (220));

    PNG
    media_image1.png
    618
    658
    media_image1.png
    Greyscale

rendering, via an Augmented Reality (AR) headset device, an AR display that includes (fig. 12 155 VR Goggles)
display of the virtual 3D medical model positioned according to the current model pose and the virtual 3D hand representation (fig. 13 1300));

    PNG
    media_image2.png
    588
    793
    media_image2.png
    Greyscale

detecting a first physical gesture [020, 0029,0037] (fig. 16 (1308-1610))

    PNG
    media_image3.png
    691
    505
    media_image3.png
    Greyscale

identifying selection of a slate virtual interaction based on the type of movement of the virtual 3D hand representation (fig. 13 (1306));
modifying the AR display, via the AR headset device, by rendering a virtual slate in the AR (fig. 13 (1308-1310) [0037-0047])
display concurrently displayed, at a first display position, with the virtual 3D medical model, the virtual slate comprising an AR touchpad (fig. 2 (210/205 and 230));
detecting a second physical gesture with respect to the virtual slate; and [0037]
[0037] FIG. 2 depicts an example virtual environment 200 including a 2D image slice 205 overlaid on a 3D image volume 210. Within the virtual environment 200, the user can interact with the composite of 2D 205 and 3D 210 image information via an avatar and/or other virtual representation of themselves, such as a stylized hand 220, etc. The virtual hand 220 can mimic the user's hand movement and/or otherwise be controlled (e.g., by gesture, by touchpad, by mouse, by joystick, by sensor glove, etc.) to move to a desired location in the virtual environment 200. In certain examples, a menu 230 can be activated in the virtual environment 200 to facilitate manipulation of the image(s) 205, 210, annotation, processing, overlay of another image, etc. In certain examples, the user can move the image(s) 205, 210 backward, forward, sideways, rotate, peel apart, combine together, zoom in/out, etc., by manipulating the image(s) 205, 210 via the hand/cursor/other virtual tool 220.
modifying the AR display by adjusting the display of the virtual 3D medical model based at least one or more subsequent physical gestures with respect to the virtual slate [0037-0038, 0042, 0047, 0069].
[0047] FIGS. 8-10 illustrate various manipulations of image slices within and outside of a 3D image volume shown in the virtual environment 200. For example, FIG. 8 illustrates grasping and removing of a 2D image slice 810 from a 3D image volume 820 using the hand avatar 220 in the virtual environment 200. As shown in the example of FIG. 8, the 2D image slice 810 can be viewed with respect to the 3D volume 820 as well as separate from the 3D volume 820. FIG. 9 shows the virtual environment 200 rotated as the user views the 3D volume 820 and 2D slice 810 from a different angle. The angle of viewing can be adjusted by manipulating the avatar 220, selecting a menu option 230 (not shown), moving a scroll wheel and/or touch pad, clicking a button, etc. FIG. 10 shows a horizontal 2D image slice 1010, rather than a vertical image slice 810, being selected from the 3D volume 1020 and being manipulated by the avatar hands 220 to separate the 2D image 1010 from the 3D image volume 1020, for example. The user can pull the slice 1010 towards him/her, push the image slice 1010 away, etc., using the hands 220, for example.

         Coustaud fails to teach based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions. 
	However, Hotelling teaches based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling,. “A user interface method is disclosed. The method includes detecting a touch and then determining a user interface mode when a touch is detected. The method further includes activating one or more GUI elements based on the user interface mode and in response to the detected touch”
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Coustaud to further include based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions as taught by Hotelling in order to provide an intuitive means of input information that can be midstream [0010-0015]
	Therefore, Coustaud in view of Hotelling teaches based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling, each respective type of slate virtual interaction corresponds to a different type of modification applied to the display of the virtual 3D medical model responsive to detection of one or more physical gestures with respect to a virtual slate (fig. 2 (230)) Coustaud);
in response to selection of the type of slate virtual interaction [0037] Coustaud, rendering in the AR display an instance of the virtual slate (“rendered virtual slate”) that corresponds with functionality of the selected type of slate virtual interaction, the rendered virtual slate comprising an AR touchpad concurrently displayed, at a first display position, with the virtual 3D medical model (fig. 3-5 medical images)[0047] Coustaud
[0047] FIGS. 8-10 illustrate various manipulations of image slices within and outside of a 3D image volume shown in the virtual environment 200. For example, FIG. 8 illustrates grasping and removing of a 2D image slice 810 from a 3D image volume 820 using the hand avatar 220 in the virtual environment 200. As shown in the example of FIG. 8, the 2D image slice 810 can be viewed with respect to the 3D volume 820 as well as separate from the 3D volume 820. FIG. 9 shows the virtual environment 200 rotated as the user views the 3D volume 820 and 2D slice 810 from a different angle. The angle of viewing can be adjusted by manipulating the avatar 220, selecting a menu option 230 (not shown), moving a scroll wheel and/or touch pad…” Coustaud)
detecting a second physical gesture with respect to the virtual slate (fig. 2 (220 and 230 of menu) Coustaud); and
modifying the AR display by adjusting the display of the virtual 3D medical model [0047-0061] Coustaud), according to the selected type of slate virtual interaction (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling,, based at least one or more subsequent physical gestures with respect to the rendered virtual slate [0047-0061] Coustaud).

In regards to claim 8, Coustaud teaches system comprising one or more processors, and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising (abstract):
generating, within a unified three-dimensional (3D) coordinate space [0027-0034] (fig. 2 200)):
(i) a virtual 3D medical model positioned according to a current model pose, the current model pose representing a position and orientation of the virtual 3D medical model in the unified 3D coordinate space [0037,0045-0048]; and
(ii) at least one a virtual 3D hand representation; (fig. 6 220) (fig. 8 (220));
rendering, via an Augmented Reality (AR) headset device, an AR display that includes display of the virtual 3D medical model positioned according to the current model pose and the virtual 3D hand representation; (fig. 12 155 VR Goggles)
detecting a first physical gesture; [020, 0029,0037] (fig. 16 (1308-1610))
identifying selection of a slate virtual interaction based on the type of movement of the virtual 3D hand representation; (fig. 13 (1306));
modifying the AR display, via the AR headset device, by rendering a virtual slate in the AR display concurrently displayed, at a first display position, with the virtual 3D medical model, the virtual slate comprising an AR touchpad; (fig. 13 (1308-1310) [0037-0047])
detecting a second physical gesture with respect to the virtual slate [0037]; and
modifying the AR display by adjusting the display of the virtual 3D medical model based at least one or more subsequent physical gestures with respect to the virtual slate. [0037-0038, 0042, 0047].
  Coustaud fails to teach based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions. 
However, Hotelling teaches based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling,. “A user interface method is disclosed. The method includes detecting a touch and then determining a user interface mode when a touch is detected. The method further includes activating one or more GUI elements based on the user interface mode and in response to the detected touch”
It would have been obvious to one of ordinary skill in the art to modify the teachings of Coustaud to further include based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions as taught by Hotelling in order to provide an intuitive means of input information that can be midstream [0010-0015]
Therefore, Coustaud in view of Hotelling teaches based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling, each respective type of slate virtual interaction corresponds to a different type of modification applied to the display of the virtual 3D medical model responsive to detection of one or more physical gestures with respect to a virtual slate (fig. 2 (230)) Coustaud);
in response to selection of the type of slate virtual interaction [0037] Coustaud, rendering in the AR display an instance of the virtual slate (“rendered virtual slate”) that corresponds with functionality of the selected type of slate virtual interaction, the rendered virtual slate comprising an AR touchpad concurrently displayed, at a first display position, with the virtual 3D medical model (fig. 3-5 medical images)[0047] Coustaud
detecting a second physical gesture with respect to the virtual slate (fig. 2 (220 and 230 of menu) Coustaud); and
modifying the AR display by adjusting the display of the virtual 3D medical model [0047-0061] Coustaud), according to the selected type of slate virtual interaction (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling,, based at least one or more subsequent physical gestures with respect to the rendered virtual slate [0047-0061] Coustaud).

In regards to claim 17, Coustaud teaches computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: generating, within a unified three-dimensional (3D) coordinate space: [0027-0034] (fig. 2 200))::
(i) a virtual 3D medical model positioned according to a current model pose, the current model pose representing a position and orientation of the virtual 3D medical model in the unified 3D coordinate space; and[0037,0045-0048];
(ii) at least one a virtual 3D hand representation; (fig. 6 220) (fig. 8 (220));
rendering, via an Augmented Reality (AR) headset device, an AR display that includes display of the virtual 3D medical model positioned according to the current model pose and the virtual 3D hand representation; (fig. 12 155 VR Goggles)
detecting a first physical gesture; [020, 0029,0037] (fig. 16 (1308-1610))
identifying selection of a slate virtual interaction based on the type of movement of the virtual 3D hand representation; (fig. 13 (1306));
modifying the AR display, via the AR headset device, by rendering a virtual slate in the AR display concurrently displayed, at a first display position, with the virtual 3D medical model, the virtual slate comprising an AR touchpad; (fig. 13 (1308-1310) [0037-0047])
detecting a second physical gesture with respect to the virtual slate [0037];; and
modifying the AR display by adjusting the display of the virtual 3D medical model based at least one or more subsequent physical gestures with respect to the virtual slate. [0037-0038, 0042, 0047].
  Coustaud fails to teach based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions. 
However, Hotelling teaches based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling,. “A user interface method is disclosed. The method includes detecting a touch and then determining a user interface mode when a touch is detected. The method further includes activating one or more GUI elements based on the user interface mode and in response to the detected touch”
It would have been obvious to one of ordinary skill in the art to modify the teachings of Coustaud to further include based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions as taught by Hotelling in order to provide an intuitive means of input information that can be midstream [0010-0015]
Therefore, Coustaud in view of Hotelling teaches based on the first physical gesture, identifying selection of a type of slate virtual interaction from a plurality of types of slate virtual interactions (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling, each respective type of slate virtual interaction corresponds to a different type of modification applied to the display of the virtual 3D medical model responsive to detection of one or more physical gestures with respect to a virtual slate (fig. 2 (230)) Coustaud);
in response to selection of the type of slate virtual interaction [0037] Coustaud, rendering in the AR display an instance of the virtual slate (“rendered virtual slate”) that corresponds with functionality of the selected type of slate virtual interaction, the rendered virtual slate comprising an AR touchpad concurrently displayed, at a first display position, with the virtual 3D medical model (fig. 3-5 medical images)[0047] Coustaud
detecting a second physical gesture with respect to the virtual slate (fig. 2 (220 and 230 of menu) Coustaud); and
modifying the AR display by adjusting the display of the virtual 3D medical model [0047-0061] Coustaud), according to the selected type of slate virtual interaction (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling,, based at least one or more subsequent physical gestures with respect to the rendered virtual slate [0047-0061] Coustaud).
In regards to claims 4 and 10 Coustaud in view of Hotelling teaches system of claim 8 wherein an extent of the modification of the display of the virtual 3D medical model corresponds to respective amounts of one or more types of directional data from the one or more physical gestures with respect to the rendered_virtual slate [020, 0025, 0048] Coustaud) according to the slate of (fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling .
In regards to claims 5 and 11, (New) The system of claim 8, wherein the plurality of types of slate virtual interactions includes at least two of: (i) a windowing slate interaction (fig. 4 (310) Coustaud;(ii) an opacity slate interaction [0044] Coustaud; (i) a brightness slate interaction; and (ii) a clipping plane slate interaction (fig. 8 (810)) Coustaud.
In regards to claims 6 and 12 Coustaud in view of Hotelling teaches computer-implemented method of claim 1, wherein detecting a second physical gesture with respect to the virtual slate comprises: determining a position and orientation for virtual 3D hand representation in the unified 3D coordinate space; and projecting a display position, based on the determined position and orientation of the virtual 3D hand representation, onto the rendered virtual slate (fig. 8 (810 to 820) and fig. 2 (230, 220) to 210)) Coustaud.
In regards to claims 7 and 13, Coustaud teaches computer-implemented method of claim 2 wherein determining a position and orientation for virtual 3D hand representation comprises: determining a position and orientation of an index finger of the virtual 3D hand representation; and wherein projecting the display position comprises (fig. 2 220 index finger  Coustaud): projecting the position and orientation of the index finger (fig. 2 220 index finger  Coustaud): determining a handle display position based on projecting the position and orientation of the index finger (fig. 2 220 index finger  Coustaud): and displaying a handle overlayed upon the virtual slate at the handle display position [0038, 0047] (fig. 2 user select 230 via 220))
In regards to claim 14, Coustaud in view of Hotelling teaches (New) The system of claim 8, further comprising: in response to selection of a different type of slate virtual interaction, updating the rendered virtual slate to correspond with functionality of the selected different type of slate virtual interaction. (abstract (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0089,0092-100] Hotelling Examiner notes fig. 38a-c wherein 966 and 962 correspond to mode. 
In regards to claim 15, Coustaud in view of Hotelling teaches system of claim 8, wherein detecting a first physical gesture comprises:detecting the first physical gesture with respect to a virtual menu (fig. 2 220 on 230)) Coustaud), the virtual menu displaying respective selectable portions for one or more of the different type of slate virtual interactions.(fig. 2 230 [0037] display of zoom, etc.)) Coustaud.
In regards to claim 16, Coustaud in view of Hotelling teaches system of claim 15, wherein rendering in the AR display the rendered virtual slate further comprises: expanding the virtual menu; and displaying the rendered virtual slate inside the expanded virtual menu. (fig. 2 230 [0037, 0042] display of zoom, etc.)) Coustaud in view (fig. 2 (102-0112)(fig. 17d 522, (fig. 27c) (fig. 32 852-858)  [0067] Hotelling
In regards to claim 18, Coustaud in view of Hotelling teaches computer program product of claim 17, further comprising: in response to selection of a different type of slate virtual interaction, updating the rendered virtual slate to correspond with functionality of the selected different type of slate virtual interaction. (fig. 2 (230) Coustaud) (fig. 2 (102-0112)(fig. 17d 522, (fig. 38a-38c 966 and 962) (fig. 32 852-858)  [0067] Hotelling. Examiner notes the GUI teaches menu, windows and scroll bars in Hotelling
In regards to claim 19, Coustaud in view of Hotelling teaches computer program product of claim 17, wherein detecting a first physical gesture comprises: detecting the first physical gesture with respect to a virtual menu [0042] Coustaud, the virtual menu displaying respective selectable portions for one or more of the different type of slate virtual interactions. (fig. 2 (102-0112)(fig. 17d 522, (fig. 38a-38c 966 and 962) (fig. 32 852-858)  [0067] Hotelling
In regards to claim 20, Coustaud in view of Hotelling teaches computer program product of claim 19, wherein rendering in the AR display the rendered virtual slate further comprises: expanding the virtual menu [0042] Coustaud; and displaying the rendered virtual slate inside the expanded virtual menu (fig. 2 (230) [0042] Coustaud in view of [0067] Hotelling

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-8, and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694